                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 1 of 16




                                                           1    Holly R. Gieszl (013845)
                                                                THE GIESZL FIRM
                                                           2    3200 North Central Avenue, Suite 1500
                                                                Phoenix, Arizona 85012
                                                           3    Tel – 602-277-0772
                                                                holly@gieszlfirm.com
                                                           4
                                                                Counsel for Defendant
                                                           5
                                                           6
                                                                                     THE UNITED STATES DISTRICT COURT
                                                           7                           FOR THE DISTRICT OF ARIZONA
                                                           8
                                                                TYLER PHELPS, an Unmarried Man,                 Case Number: __________
                                                           9           Plaintiffs,
                                                          10          v.                                        COMPLAINT
                                                          11    SOUTHWEST NETWORK, an Arizona
                  3200 North Central Avenue, Suite 1500




                                                                Corporation; SOUTHWEST SAN TAN,
                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                an Arizona Corporation; CASE
                                                                MANAGER JANE DOE; CLINICAL
                             602-277-0772




                                                          13
                                                                DIRECTOR JANE DOE; CLINICAL
                                                          14    COORDINATOR JANE DOE; Jane and
                                                          15    JANE DOES I-X; BLACK and WHITE
                                                                /PARTNERSHIPS/
                                                          16    GOVERNMENT ENTITIES, I-X,
                                                          17           Defendants.
                                                          18
                                                          19
                                                          20           By and through counsel undersigned, and for their claims against Defendants,
                                                          21    Plaintiffs allege as follows:
                                                          22
                                                          23                         JURISDICTION AND VENUE

                                                          24    1.     This court has federal question jurisdiction over Plaintiff Tyler Phelp’s (“Mr.
                                                          25
                                                                Phelps”) claims under 28 U.S.C. § 1331 and brought pursuant to 42 U.S.C. § 1983.
                                                          26
                                                          27
                                                          28
                                                                                                          -1-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 2 of 16




                                                           1
                                                                2.     This court has Supplemental jurisdiction under 32 U.S.C. § 1367 over each

                                                           2    Plaintiff’s state law claims.
                                                           3
                                                                3.     Venue is appropriate in this court because at all times relevant, Mr. Phelps and
                                                           4
                                                                each of the individual defendants were residents of Maricopa County.
                                                           5
                                                           6                                      THE PARTIES
                                                           7
                                                                4.     Plaintiffs incorporate by reference each of the above-numbered paragraphs as
                                                           8
                                                                if fully repeated here.
                                                           9
                                                          10    5.     At all times material to this action, Mr. Phelps was an individual deemed to be
                                                          11
                  3200 North Central Avenue, Suite 1500




                                                                seriously mentally ill (“SMI”) as defined in A.R.S. § 36-500(4), and enrolled
                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                through Arizona’s Medicaid program, the Health Care Cost Containment Program
                             602-277-0772




                                                          13
                                                          14    (“AHCCCS”) for psychiatric treatment, including medication, services such as case

                                                          15    management, treatment including counseling and therapy and other services such as
                                                          16
                                                                peer support and assistance with housing.
                                                          17
                                                                6.     At all times material to this action, Defendant Southwest Network
                                                          18
                                                          19    (“Southwest”) was an Arizona corporation authorized to do business in, and doing
                                                          20
                                                                business in Maricopa County, Arizona, by providing behavioral health care services
                                                          21
                                                                for individuals designated as SMI, and employing employees and agents to provide
                                                          22
                                                          23    these services, under a contract with Mercy Care, Arizona’s Regional Behavioral

                                                          24    Health Authority for Central Arizona (“Mercy-RBHA”).
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                          -2-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 3 of 16




                                                           1
                                                                7.     Defendant Southwest San Tan (“San Tan”), is a licensed outpatient clinic

                                                           2    owned by Southwest, and at all times relevant provided services to Mr. Phelps as an
                                                           3
                                                                individual designated as SMI.
                                                           4
                                                                8.     Clinical Director Jane Doe is the individual who served as the Clinical
                                                           5
                                                           6    Director at San Tan from August 22, 2019 until December 31, 2019.
                                                           7    9.     Clinical Coordinator Jane Doe is the individual who served as the Clinical
                                                           8
                                                                Supervisor at San Tan from August 22, 2019 until December 31, 2019.
                                                           9
                                                          10    10.    Case Manager Jane Doe was Mr. Phelps’ case manager at San Tan from

                                                          11
                  3200 North Central Avenue, Suite 1500




                                                                August 22, 2021 until December 31, 2019.
                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                11.    Defendants John and Jane Does I-X and Black and White
                             602-277-0772




                                                          13
                                                                Corporations/Partnerships/Government Entities I-X, at all times mentioned, were
                                                          14
                                                          15    residents of Maricopa County and were persons, agents, servants, employees,
                                                          16
                                                                corporations and/or business entities whose true names and identities are not
                                                          17
                                                                presently known to Plaintiff. Each of these defendants provided or failed to provide
                                                          18
                                                          19    services to Plaintiff. At such time as any of these true names are ascertained,
                                                          20    Plaintiff will seek leave of this Court to amend Plaintiff’s Complaint to reflect the
                                                          21
                                                                true identities of these individuals and/or entities, together with the appropriate
                                                          22
                                                          23    allegations.

                                                          24
                                                                                   FACTS APPLICABLE TO ALL ACCOUNTS
                                                          25
                                                                12.    Plaintiffs incorporate by reference each of the above-numbered paragraphs as
                                                          26
                                                          27    if fully repeated here.
                                                          28
                                                                                                           -3-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 4 of 16




                                                           1
                                                                13.   At all times mentioned, Mr. Phelps was an enrolled member in Arizona’s

                                                           2    Medicaid program, the Arizona Health Care Cost Containment System
                                                           3
                                                                (“AHCCCS”) and, also, designated as seriously mentally ill (“SMI”) under A.R.S. §
                                                           4
                                                                36-500(4).
                                                           5
                                                           6    14.   Designation of an individual for SMI status requires that the individual has
                                                           7    both a “qualifying diagnosis” with one or more mental illnesses and, also, meets
                                                           8
                                                                “functional criteria” for dysfunction, including: (a) inability to live in an
                                                           9
                                                          10    independent or family setting without supervision; (b) seriously disruptive to family

                                                          11
                  3200 North Central Avenue, Suite 1500




                                                                and/or community; (c) dysfunction in role performance at work or school; and (d)
                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                risk of deterioration from the qualifying diagnosis with probable chronic, relapsing,
                             602-277-0772




                                                          13
                                                                and remitting course.
                                                          14
                                                          15    15.   Mr. Phelps’ qualifying diagnosis was schizophrenia (with paranoia, auditory
                                                          16    and visual hallucinations and delusions). He was considered “functionally
                                                          17
                                                                dysfunctional” because of the severe nature of his schizophrenia, including risk of
                                                          18
                                                          19    deterioration and a probable chronic, relapsing, and remitting course of illness.

                                                          20    16.   As an AHCCCS member --- an enrolled individual designated as SMI --- Mr.
                                                          21
                                                                Phelps was eligible for, and his providers, Defendants Southwest and San Tan were
                                                          22
                                                          23    required and paid to provide, a specific set of comprehensive set of behavioral health

                                                          24    services.
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                           -4-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 5 of 16




                                                           1
                                                                17.    SMI is a “designation as defined in A.R.S. § 36-550 and determined in an

                                                           2    individual 18 years of age or older.” ACCESS Policy Manual, Section 320.
                                                           3
                                                                320P.pdf (azahcccs.gov). A.R.S. § 36-550(4).
                                                           4
                                                                18.    AHCCCS mandated services include” medication and medication
                                                           5
                                                           6    administration, psychiatric services, counseling, therapy, case management, follow-
                                                           7    up, coordination of care with other providers and the justice system, and housing
                                                           8
                                                                services. This menu of services was designed and intended to facilitate recovery
                                                           9
                                                          10    from mental illness so the person can live and work in the community with supports,

                                                          11
                  3200 North Central Avenue, Suite 1500




                                                                rather than be institutionalized.
                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                19.    “A critical component of the AHCCCS delivery system is the effective and
                             602-277-0772




                                                          13
                                                                efficient identification of individuals who have behavioral health needs due to the
                                                          14
                                                          15    severity of their behavioral health disorder. One such group is individuals designated
                                                          16    to have a SMI. Without receipt of the appropriate care, these individuals are at high
                                                          17
                                                                risk for further deterioration of their physical and mental condition, increased
                                                          18
                                                          19    hospitalizations and potential homelessness and incarceration.” AHCCCS Policy

                                                          20    Manual, Section 320, 320-P - Page 2 of 10, 320P.pdf (azahcccs.gov).
                                                          21
                                                                20.    Since 1982, Arizona operated its federally subsidized “Medicaid” program,
                                                          22
                                                          23    the Arizona Health Care Cost Containment Cost Containment System (“AHCCCS”),

                                                          24    to provide services, including mental health services, to qualified individuals,
                                                          25
                                                                including at all times metioned, Mr. Phelps.
                                                          26
                                                          27
                                                          28
                                                                                                          -5-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 6 of 16




                                                           1
                                                                21.    For individuals designated with serious mental illness (“SMI”), the AHCCCS

                                                           2    contracts with three private companies --- each known as a Regional Behavioral
                                                           3
                                                                Health Authority (“RBHA”) --- who then contract with providers for the provision of
                                                           4
                                                                SMI services to qualified individuals, including Tyler. Each RBHA fulfills the
                                                           5
                                                           6    traditional role of the State in contracting with providers, paying providers, and
                                                           7    providing oversight of how providers’ perform under their contract and how they
                                                           8
                                                                treat members.
                                                           9
                                                          10    22.    Since 2014, the RBHA for central Arizona has been Mercy Care, Inc.,

                                                          11    (“Mercy RHBA”).
                  3200 North Central Avenue, Suite 1500




                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                23.    AHCCC pays most contracted providers on a “capitation” aka “per capita”
                             602-277-0772




                                                          13
                                                                basis. This includes Defendants SOUTHWEST and San Tan, who are under
                                                          14
                                                          15    contract with and paid by Mercy RBHA to provide services to SMI designated
                                                          16    individuals, including Mr. Phelps.
                                                          17
                                                                24.    In theory, payment on a capitation basis incentivizes providers to be efficient
                                                          18
                                                          19    in the provision of services. However, if a provider fails to operate efficiently, the

                                                          20    provider also may be incentivized not to provide all required services or to delay
                                                          21
                                                                services, often through the use of unqualified or unsupervised staff, or to employ too
                                                          22
                                                          23    few staff.

                                                          24    25.    Oversight of contracted providers’ delivery of services is an important part of
                                                          25
                                                                Mercy RBHA’s role as the contracted entity administering Arizona’s Medicaid
                                                          26
                                                                program. Mercy operates a Grievance System, which investigates grievances
                                                          27
                                                          28
                                                                                                           -6-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 7 of 16




                                                                submitted by members or others, such as parents, individuals holding a power of
                                                           1
                                                           2    attorney or legal Guardians, on behalf of a member.
                                                           3
                                                                26.   Mercy RBHA’s grievance system investigates allegations, in part, under the
                                                           4
                                                                provisions of the Arizona administrative code that sets out the legal rights of enrolled
                                                           5
                                                           6    members designated as SMI.
                                                           7    27.   As a person with serious mental illness, Mr. Phelps was disabled under
                                                           8
                                                                §35.108(a)(i) of the ADA, which defines “disability” as a physical or mental
                                                           9
                                                          10    impairment that substantially limits one or more of the major life activities of such

                                                          11    individual. Section §35.108(b)(a)(ii) of the ADA explains that “Physical or mental
                  3200 North Central Avenue, Suite 1500




                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                impairment means any mental or psychological disorder” including “emotional or
                             602-277-0772




                                                          13
                                                                mental illness”.
                                                          14
                                                          15    28.   Due to the severity of Mr. Phelps’ mental illness, and his resulting inability to
                                                          16    keep his monthly appointments or manage his medications, San Tan petitioned the
                                                          17
                                                                Maricopa County Superior Court, Probate Court under A.R.S. §36-533 for a court
                                                          18
                                                          19    order for Mr. Phelps to receive monthly injections of INVEGA, a medication that is

                                                          20    used for management of schizophrenia.
                                                          21
                                                                29.   Use of court ordered treatment, which permits a treatment team to act under
                                                          22
                                                          23    color of law and “force” treatment on an individual with SMI, is a last resort in the

                                                          24    provision of services to individuals living with SMI. However, it is an essential
                                                          25
                                                                component of providing effective services to individuals living with SMI, and it is an
                                                          26
                                                          27
                                                          28
                                                                                                          -7-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 8 of 16




                                                                essential way to keep protect individuals like Mr. Phelps who are treatment resistant
                                                           1
                                                           2    and medication nonadherent, particularly when the medication is an anti-psychotic.
                                                           3
                                                                30.    Mr. Phelps had been designated SMI for about one year when his treating
                                                           4
                                                                physician, Dr. Pierre Tariot decided to discontinue Mr. Phelps’ INVEGA injections
                                                           5
                                                           6    in July of 2019. Mr. Phelps soon began to deteriorate.
                                                           7    31.    The first time that anyone knew of Mr. Phelps’ deteriorating state due to
                                                           8
                                                                discontinuation of his medication, was August 22, 2019. Community Bridges, an
                                                           9
                                                          10    urgent care facility serving individuals experiencing a psychiatric crisis, contacted

                                                          11
                  3200 North Central Avenue, Suite 1500




                                                                Mr. Phelps’ treatment team at San Tan to come and pickup Mr. Phelps at discharge.
                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                The purpose of this kind of “warm hand-off” is to prevent exactly what happened
                             602-277-0772




                                                          13
                                                                next: when San Tan did not show up and Mr. Phelps, left, he disappeared to the
                                                          14
                                                          15    streets.
                                                          16    32.    During the next few months, Mr. Phelps – and his mother, Mrs. Phelps’ –
                                                          17
                                                                endured pure torment and misery.
                                                          18
                                                          19    33.    Mr. Phelps was in a psychotic state, wandering around the streets, homeless,

                                                          20    paranoid and living in an alternative universe driven by hallucinations and delusions.
                                                          21
                                                                He was arrested several times; jailed; he lost his job; he lost his apartment; he lost
                                                          22
                                                          23    his car. He was fired from his job due to his erratic, threatening behavior. Once

                                                          24    homeless, he wandered the streets in a psychotic state, sleeping wherever he could,
                                                          25
                                                                without money for food or clothing, and in an increasingly psychotic state.
                                                          26
                                                          27
                                                          28
                                                                                                           -8-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 9 of 16




                                                           1
                                                                34.    And most tragically, he lost custody of his young son. Due to his prolonged

                                                           2    psychotic break, Mr. Phelps suffered additional permanent psychiatric damage that is
                                                           3
                                                                not remediated by the resumption of treatment, including a change of medication.
                                                           4
                                                                35.   Mrs. Phelps was beyond “worried”. She desperately tried to find her son. She
                                                           5
                                                           6    made frequent calls to San Tan, all to no avail. Most of her calls were never
                                                           7    returned. Staff who did communicate with Ms. Phelps refused to listen to what she
                                                           8
                                                                was telling them about her son’s suffering and deterioration, including his ongoing
                                                           9
                                                          10    psychosis, non-stop hallucinations (auditory and visual), and his delusions. They

                                                          11
                  3200 North Central Avenue, Suite 1500




                                                                demonstrated utter lack of concern as to Mr. Phelps whereabouts. They refused to
                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                communicate with Mrs. Phelps, who was desperately trying to alert the clinic that
                             602-277-0772




                                                          13
                                                                something was wrong and begging them to find her son. They ignored her.
                                                          14
                                                          15    36.    San Tan staff even told Ms. Phelps that under the Health Insurance
                                                          16    Portability Accountability Act (“HIPAA”), they not could not even listen to
                                                          17
                                                                information that Mrs. Phelps had about Tyler and was trying to share with them.
                                                          18
                                                          19    There is no such provision in HIPAA.

                                                          20    37.    Eventually, in late 2019, Tyler was located and re-entered treatment, although
                                                          21
                                                                he will never be the same due to months of no treatment and the traumas he
                                                          22
                                                          23    experienced during that time.

                                                          24    38.   After Mr. Phelps was safe and stable, in January of 2020, Mrs. Phelps filed a
                                                          25
                                                                Grievance with the Mercy Grievance Department. Mercy Grievance investigated,
                                                          26
                                                          27
                                                          28
                                                                                                         -9-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 10 of 16




                                                                and on September 3, 2020, issued its “SMI Grievance Decision After Investigation”
                                                           1
                                                           2    (“Grievance Decision”). A copy is attached as Exhibit 1 to this Complaint.
                                                           3
                                                                39.   The Grievance Decision noted a series of serious improper acts, each of which
                                                           4
                                                                undermined the very concept of treatment for individuals living with SMI, including:
                                                           5
                                                           6          A.     Failure to respond to the call from Community Bridges on August 22,
                                                           7          and 2019;
                                                           8
                                                                      B.     Failure to provide follow-up with Mr. Phelps after the call from
                                                           9
                                                          10          Community Bridges on August 22, 2019;

                                                          11                 Failure to respond on August 26, 2019 to Mr. Phelps’ request for
                  3200 North Central Avenue, Suite 1500




                                                                      C.
                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                      housing assistance due to an impending eviction;
                             602-277-0772




                                                          13
                                                                      D.     Failure to follow-up and to re-engage Mr. Phelps after he missed his
                                                          14
                                                          15          appointment on August 29, 2019;
                                                          16          E.     Failure to follow-up in any manner and re-engage Mr. Phelps through
                                                          17
                                                                      phone calls or home visits to find and re-engage Mr. Phelps after he missed
                                                          18
                                                          19          another appointment on September 9, 2019;

                                                          20          F.     Mr. Phelps went back into police custody in late September and
                                                          21
                                                                      October. San Tan was notified … and did nothing. No outreach, no attempt
                                                          22
                                                                      to re-engage.
                                                          23
                                                          24    40.   The Grievance Documents further concluded that these acts constituted a
                                                          25
                                                                violation of the Arizona Administrative Code R9-21-202, specifically, violation of
                                                          26
                                                                Mr. Phelps right to behavioral services provided in a way that “ensures freedom
                                                          27
                                                          28
                                                                                                        -10-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 11 of 16




                                                                from discomfort, distress, and deprivation that arise from an unresponsive and
                                                           1
                                                           2    inhumane environment. “
                                                           3
                                                                41.    The Grievance Decision concluded: “Based upon a preponderance of the
                                                           4
                                                                evidence, the clinical documentation proves a lack of coordination of care, and
                                                           5
                                                           6    neglect to provide support and treatment to Mr. Phelps … ”
                                                           7
                                                                                    COUNT ONE
                                                           8           AMERICANS WITH DISABILITIES ACT; REHABILITATION ACT
                                                           9                       (All Defendants)

                                                          10    42.    Mr. Phelps incorporates by reference each of the above-numbered paragraphs
                                                          11
                  3200 North Central Avenue, Suite 1500




                                                                as if fully repeated here.
                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                43.    Mr. Phelps is a “qualified individual” with a disability that limits one or
                             602-277-0772




                                                          13
                                                          14    more major life activities under 42 U.S.C. § 12132 of the ADA.
                                                          15
                                                                44.    As a recipient of federal financial assistance through AHCCCS, Southwest
                                                          16
                                                                and San Tan must ensure meaningful access by the Plaintiff to mental health services
                                                          17
                                                          18    pursuant to Section 504 of the Rehabilitation Act.
                                                          19    45.    As set forth in the Grievance Decision, Exhibit 1, from August 22, 2021
                                                          20
                                                                forward for some three months, Defendants San Tan and each of its employees failed
                                                          21
                                                          22    in multiple ways to provide Mr, Phelps with any access to any services, much less

                                                          23    “meaningful” access .
                                                          24
                                                                46.    Title II of the ADA, 42 U.S.C. § 12132, provides that "no qualified individual
                                                          25
                                                                with a disability shall, by reason of such disability, be excluded from participation in
                                                          26
                                                          27
                                                          28
                                                                                                          -11-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 12 of 16




                                                                or be denied the benefits of the services, programs, or activities of a public entity, or
                                                           1
                                                           2    subjected to discrimination by any such entity").
                                                           3
                                                                47.    Title II’s implementing regulations, 28 C.F.R. § 35.130.(d), state that "A
                                                           4
                                                                public entity shall administer services, programs, and activities in the most integrated
                                                           5
                                                           6    setting appropriate to the needs of qualified individuals with disabilities".
                                                           7    48.    As set forth in the Grievance Decision, Defendants Southwest Network and
                                                           8
                                                                San Tan failed in multiple ways to provide services, and for that reason, Mr. Phelps
                                                           9
                                                          10    was arrested, hospitalized and incarcerated.

                                                          11    49.
                  3200 North Central Avenue, Suite 1500




                                                                       Each of the failures of San Tan and its employees caused Mr. Phelps
                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                numerous injuries including permanent worsening of his psychiatric condition, pain,
                             602-277-0772




                                                          13
                                                                suffering, and misery as well as loss of his job and all of his worldly possessions.
                                                          14
                                                          15
                                                                                    COUNT TWO
                                                          16           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                                                                  (ALL DEFENDANTS)
                                                          17
                                                          18    50.    Mr. Phelps incorporates by reference each of the above-numbered paragraphs
                                                          19    as if fully repeated here.
                                                          20
                                                                51.    As set forth above and as established under Arizona common law, each of the
                                                          21
                                                          22    Defendants intentionally inflicted emotions distress on Mr. Phelps as follows:

                                                          23           (i)    Each Defendant’s conduct was extreme and outrageous as evidenced
                                                          24
                                                                              by the fact that their conduct caused Mr. Phelps “discomfort, distress
                                                          25
                                                                              and deprivation” in an “unresponsive and inhuman environment.”
                                                          26
                                                          27
                                                          28
                                                                                                          -12-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 13 of 16




                                                                       (ii)    Each Defendant recklessly disregard the near certainty that emotional
                                                           1
                                                           2                   distress would result from his conduct; and
                                                           3
                                                                       (iii)   Mr. Phelps experienced severe emotional distress must as the result of
                                                           4
                                                                               each defendant’s conduct.
                                                           5
                                                           6    52.    Each Defendant conduct caused Mr. Phelps’ intense suffering and injuries.
                                                           7    53.    Defendants Southwest and San Tan are vicariously liable under the theory of
                                                           8
                                                                respondeat superior for the acts and omissions of its employees who cause Mr.
                                                           9
                                                          10    Phelps’ injuries and damages.

                                                          11    54.
                  3200 North Central Avenue, Suite 1500




                                                                       As a proximate result of these negligent acts and omissions, Mr. Phelps
                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                suffered permanent and significant injuries and damages.
                             602-277-0772




                                                          13
                                                          14                             COUNT THREE
                                                                                          NEGLIGENCE
                                                          15
                                                                                     (SOUTHWEST AND SAN TAN)
                                                          16
                                                                55.    Plaintiff incorporates all allegations contained in each of the above-numbered
                                                          17
                                                          18    paragraphs as if fully set forth here.
                                                          19    56.    Defendants Southwest and Mercy Care had a duty to provide services to
                                                          20
                                                                individuals designated SMI in a reasonable manner, in keeping with the applicable
                                                          21
                                                          22    standards of care, including in particular, having a duty to ensure that proper

                                                          23    procedures were followed to protect the safety of patients like Mr. Phelps who are
                                                          24
                                                                under court-ordered treatment and missing appointments.
                                                          25
                                                                57.    Defendants Southwest and San Tan breached their duties as set forth in the
                                                          26
                                                          27    Greivance Determination in Exhibit 1 by failing to provide case management, failing
                                                          28
                                                                                                           -13-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 14 of 16




                                                                to provide follow-up, failing to respond to Community Bridges or calls form law
                                                           1
                                                           2    enforcement and jails.
                                                           3
                                                                58.    As a proximate result of these negligent acts and omissions, Mr. Phelps
                                                           4
                                                                suffered permanent and significant injuries and damages.
                                                           5
                                                           6                         COUNT FOUR
                                                           7            NEGLIGENT HIRING, TRAINING, AND SUPERVISION
                                                                               (Defendants Southwest and San Tan)
                                                           8
                                                           9    59.    Mr. Phelps incorporates by reference each of the above-numbered paragraphs

                                                          10    as if fully repeated here.
                                                          11
                  3200 North Central Avenue, Suite 1500




                                                                60.    Defendants Southwest and San Tan had a duty to act in a reasonable and
                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                responsible manner when it hires, trains and supervises their respective employees.
                             602-277-0772




                                                          13
                                                          14    61.    Defendants Southwest and San Tan breached their duty by hiring employees
                                                          15
                                                                who were not properly educated, or credentialed to act in their assigned roles,
                                                          16
                                                                including as behavioral health technicians, case managers, as a clinical coordinator
                                                          17
                                                          18    or as a clinical director.
                                                          19
                                                                62. Defendants Southwest and Mercy Care breached their duty by failing to provide
                                                          20
                                                          21    their employees with adequate training and/or supervision at the expense of their

                                                          22    members and the community. Specifically, Defendants failed to train and/or supervise
                                                          23
                                                                their employees on a plethora of actions in case management, including: follow-up
                                                          24
                                                                and re-engagement when a member misses an appointment; follow-up and pick up
                                                          25
                                                          26    when a patient is seen at a crisis center like Community Bridges; and follow-up and
                                                          27
                                                          28
                                                                                                         -14-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 15 of 16




                                                                coordination of care when a member is at a crisis center or in jail or calls for help due
                                                           1
                                                           2    to an impending eviction.
                                                           3
                                                                63.    Defendants Southwest’s and San Tan’s failures to adequately supervise and
                                                           4
                                                                train the individuals who provided Jane Doe Clinical Diorector to undergo remedial
                                                           5
                                                           6    education and training regarding outreach, engagement, re-engagement, coordination
                                                           7    of care, and documentation in medical records.
                                                           8
                                                                64. It was reasonably foreseeable to Defendants that a member such as Mr. Phelps
                                                           9
                                                          10    who was off his injectable medication and missed his appointments would likely suffer

                                                          11    deterioration and experience pain, suffering, and significant harm from homelessness
                  3200 North Central Avenue, Suite 1500




                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012




                                                                and job loss.
                             602-277-0772




                                                          13
                                                                65. As a proximate result of these negligent acts and omissions, Mr. Phelps suffered
                                                          14
                                                          15    permanent and significant injuries and damages
                                                          16            WHEREFORE, Plaintiff prays for Judgment against Defendants as follows:
                                                          17
                                                                           A. For all damages under applicable state and federal law including,
                                                          18
                                                          19    including, but not limited to, compensatory damages, consequential damages, special

                                                          20    damages, consortium damages, punitive damages, and general damages, in an amount
                                                          21
                                                                to be proven at trial.
                                                          22
                                                          23
                                                          24    )
                                                          25
                                                          26
                                                                )
                                                          27
                                                          28
                                                                                                          -15-
                                                          29
                                                          30
                                                               Case 2:21-cv-01448-MHB Document 1 Filed 08/23/21 Page 16 of 16




                                                                                      Respectfully submitted this 22nd day of September 2021.
                                                           1
                                                           2                                             THE GIESZL FIRM
                                                           3
                                                                                                         By /s/Holly R. Gieszl
                                                           4                                                Holly R. Gieszl
                                                                                                            3200 N. Central, Ste. 1500
                                                           5                                                Phoenix, Arizona 85012
                                                           6                                                Counsel for Plaintiff
                                                           7
                                                           8
                                                                                           CERTIFICATE OF SERVICE
                                                           9
                                                          10          I hereby certify that on the 22nd day of September 2021, I electronically filed

                                                          11    the foregoing document using the ECF system of the United States District Court.
                  3200 North Central Avenue, Suite 1500




                                                          12
THE GIESZL FIRM
                        Phoenix, Arizona 85012
                             602-277-0772




                                                          13
                                                                /s/ Holly R. Gieszl
                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                         -16-
                                                          29
                                                          30
